EXHIBIT 10.28

 

 

 

                7 October          2019

International Seaways, Inc.

(as Vendor)

 

 

and

 

 

Nakilat Marine Services Ltd.

(as Purchaser)

 

SHARE PURCHASE AGREEMENT

related to

OSG Nakilat Corporation

Picture 2 [insw20191231ex10287a23e001.jpg]

 

99 Bishopsgate
London EC2M 3XF 
United Kingdom

Tel: +44.20.7710.1000

www.lw.com

 

 








TABLE OF CONTENTS

 

 

 

Clause

 

Page

1

DEFINITIONS AND INTERPRETATION


1

2

SALE OF SHARES


4

3

CONSIDERATION


4

4

COMPLETION


4

5

WARRANTIES


6

6

LIMITATIONS ON VENDOR LIABILITY


7

7

INSURANCE CLAIMS


8

8

CONFIDENTIALITY AND ANNOUNCEMENTS


8

9

FURTHER ASSURANCE


9

10

ENTIRE AGREEMENT AND REMEDIES


9

11

POST-COMPLETION EFFECT OF AGREEMENT


9

12

WAIVER AND VARIATION


10

13

INVALIDITY


10

14

ASSIGNMENT


10

15

PAYMENTS


10

16

NOTICES


10

17

COSTS


12

18

RIGHTS OF THIRD PARTIES


12

19

COUNTERPARTS


12

20

GOVERNING LAW AND JURISDICTION


12

Schedule 1

 

 

PARTICULARS OF THE COMPANY AND THE SUBSIDIARIES


13

Schedule 2

 

 

COMPLETION OBLIGATIONS


17

 

 








THIS AGREEMENT is made on     7 October                                    2019,

BETWEEN:

(1)



INTERNATIONAL SEAWAYS, INC. (formerly known as OSG INTERNATIONAL, INC.), a
corporation incorporated in the Marshall Islands with registered number 3428 and
having its registered address at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH 96960 (the “Vendor”); and

(2)



NAKILAT MARINE SERVICES LTD., a corporation incorporated in the Marshall Islands
with registered number 12550 and having its registered address at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 (the
“Purchaser”).

WHEREAS,

The Vendor wishes to sell and the Purchaser wishes to purchase the Shares
subject to the terms of this Agreement.

IT IS AGREED THAT:

1.



DEFINITIONS AND INTERPRETATIOn

1.1



In this Agreement, unless the context otherwise requires:

1 “Accounting and Financial Services Agreement” means the accounting and
financial services agreement dated 7 November 2004 (as novated, amended and
restated on 31 March 2014), between Nakilat Shipping (Qatar) Limited, the
Company and the Subsidiaries;

2 “Affiliate” means, in relation to a body corporate, any subsidiary or holding
company of such body corporate, and any subsidiary of any such holding company,
in each case from time to time;

3 “Agent” means The Royal Bank of Scotland plc (as renamed or replaced from time
to time);

4 “Agreed Form” means, in relation to a document, the form of that document
which has been agreed between the parties;

5 “Business Day” means a day (other than a Friday, Saturday or Sunday) on which
banks are open for ordinary banking business in London, New York and Doha;

6 “Change of Ownership” means the sale and purchase of the Shares pursuant to
this Agreement;

7 “Charter Agreement” means each of the LNG tanker time charter party agreements
effective as from 7 November 2004 (as amended) between the Charterer and each of
the Subsidiaries;

8 “Charterer” means Qatar Liquefied Gas Company Limited (II);

“Claim” means any claim by the Purchaser for breach of any of the Vendor
Warranties;

9 “Company” means OSG Nakilat Corporation, a corporation incorporated in the
Marshall Islands, with its registered address at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Ajuro, Marshall Islands MH 96960, further particulars of
which are set out in ‎Part 1 of ‎Schedule 1;

10 “Completion” means completion of the sale and purchase of the Shares in
accordance with Clause ‎4;








11 “Completion Date” means the date on which Completion actually takes place,
being the date of this Agreement;

12 “Confidential Information” has the meaning given in Clause ‎8.1(a);

13 “Consideration” has the meaning given in Clause ‎3;

14 “Encumbrance” means any interest or equity of any person (including any right
to acquire, option or right of pre-emption), any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest (including any created by Law),
title retention or other security agreement or arrangement;

15 “Existing OSG Policies” has the meaning given in Clause ‎7.1(a);

16 “Group” means the Company and each of the Subsidiaries;

17 “Group Company” means any member of the Group;

18 “Junior Facilities Agreement” means the $51,000,000 junior facilities
agreement between (among others) the Subsidiaries, the Company, as guarantor,
the Agent as facility agent, the Security Trustee as security trustee, and the
lenders thereto dated 30 October 2007 (and as subsequently amended and restated
from time to time);

19 “Laws” means all applicable legislation, statutes, directives, regulations,
judgments, decisions, decrees, orders, instruments, by-laws, and other
legislative measures or decisions having the force of law, treaties, conventions
and other agreements between states, or between states and the European Union or
other supranational bodies, rules of common law, customary law and equity and
all civil or other codes and all other laws of, or having effect in, any
jurisdiction from time to time;

20 “Purchaser Warranties” means the representations and warranties given by the
Purchaser set out in Clause ‎5.4;  

21 “Representatives” means, in relation to a party, its Affiliates and their
respective directors, officers, employees, agents, consultants, advisers and any
lenders to such party;

22 “Security Trustee” means NatWest Markets plc (as renamed or replaced from
time to time);

23 “Senior Facilities Agreement” means the $869,500,000 senior facilities
agreement between (among others) the Subsidiaries, the Company as guarantor, the
Agent as facility agent, the Security Trustee as security trustee, and the
lenders thereto dated 27 July 2005 (and as subsequently amended and restated
from time to time);

24  “SHA” means the shareholders’ agreement of the Company between the Purchaser
and the Vendor dated 7 November 2004, along with the side letter to such
agreement between the Purchaser and the Vendor dated 3 January 2017;

“Shares” means the 499 issued and outstanding registered shares of the Company
held by the Vendor, constituting 49.9% of all of the issued and outstanding
registered shares of the Company;

“Ship Management Agreements” means each of the ship management agreements dated
October 2007 (as novated, amended and restated on 27 May 2014), between Nakilat
Shipping (Qatar) Limited and each of the Subsidiaries;

25 “Subsidiaries” means the companies whose details are set out in ‎Part 2 of
‎Schedule 1, and “Subsidiary” means each of them;








26 “Tax” means:

(a)



all forms of tax, levy, impost, contribution, duty, liability and charge in the
nature of taxation (including payment under the Corporation Tax (Instalment
Payments) Regulations 1998) and all related withholdings or deductions of any
nature (including, for the avoidance of doubt, PAYE and National Insurance
contribution liabilities in the United Kingdom and corresponding obligations
elsewhere); and

(b)



all related fines, penalties, charges and interest,

27 imposed or collected by a Tax Authority whether directly or primarily
chargeable against, recoverable from or attributable to any of the Group
Companies or another person (and “Taxes” and “Taxation” shall be construed
accordingly);

28 “Tax Authority” means a taxing or other governmental (local or central),
state or municipal authority (whether within or outside the United Kingdom)
competent to impose a liability for or to collect Tax;

29 “Transaction Documents” means this Agreement and any documents to be entered
into pursuant to, or in connection with, this Agreement;

30 “Vendor Warranties” means the representations and warranties given by the
Vendor set out in Clause ‎5.1; and

31 “Working Hours” means 9:30 am to 5:30 pm on a Business Day.

31.1



In this Agreement, unless the context otherwise requires:

(a)



every reference to a particular Law shall be construed also as a reference to
all other Laws made under the Law referred to and to all such Laws as amended,
re-enacted, consolidated or replaced or as their application or interpretation
is affected by other Laws from time to time and whether before or after
Completion provided that, as between the parties, no such amendment or
modification shall apply for the purposes of this Agreement to the extent that
it would impose any new or extended obligation, liability or restriction on, or
otherwise adversely affect the rights of, any party;

(b)



references to clauses and schedules are references to Clauses of and Schedules
to this Agreement, references to paragraphs are references to paragraphs of the
Schedule in which the reference appears and references to this Agreement include
the Schedules;

(c)



references to the singular shall include the plural and vice versa and
references to one gender include any other gender;

(d)



references to a “party” means a party to this Agreement and includes its
successors in title, personal representatives and permitted assigns;

(e)



references to a “person” includes any individual, partnership, body corporate,
corporation sole or aggregate, state or agency of a state, and any
unincorporated association or organisation, in each case whether or not having
separate legal personality;

(f)



references to a “company” includes any company, corporation or other body
corporate wherever and however incorporated or established;








(g)



references to “dollars” or “$” are references to the lawful currency from time
to time of the United States of America;

(h)



references to times of the day are to Doha time unless otherwise stated;

(i)



references to writing shall include any modes of reproducing words in a legible
and non-transitory form;

(j)



references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court official or any other legal
concept or thing shall in respect of any jurisdiction other than England be
deemed to include what most nearly approximates in that jurisdiction to the
English legal term;

(k)



words introduced by the word “other” shall not be given a restrictive meaning
because they are preceded by words referring to a particular class of acts,
matters or things; and

(l)



general words shall not be given a restrictive meaning because they are followed
by words which are particular examples of the acts, matters or things covered by
the general words and the words “includes” and “including” shall be construed
without limitation.

31.2



The headings and sub-headings in this Agreement are inserted for convenience
only and shall not affect the construction of this Agreement.

31.3



Each of the schedules to this Agreement shall form part of this Agreement.

31.4



References to this Agreement include this Agreement as amended or varied in
accordance with its terms.

2.



SALE OF SHARES

2.1



On the terms set out in this Agreement, the Vendor shall sell and the Purchaser
shall purchase the Shares with effect from Completion, free from all
Encumbrances, together with all rights attaching to the Shares as at Completion
(including all dividends and distributions declared, paid or made in respect of
the Shares after Completion).

2.2



For the avoidance of doubt, each party waives any pre-emption rights which it
holds in respect of any of the Shares, including those under clause 15 of the
SHA.

3.



CONSIDERATION

The purchase price for the sale of the Shares shall be $123,000,000 (one hundred
and twenty-three million United States Dollars) (the “Consideration”) payable in
cash at Completion by the Purchaser to the Vendor at the below account:

Bank Name: JPMorgan Chase NA

ABA Routing Number: 021000021

SWIFT Code: CHASUS33

Account Name: International Seaways, Inc.

Account Number: 2321015113








4.



COMPLETION

4.1



Completion shall take place at the Doha offices of the Purchaser (or at any
other place as agreed in writing by the Vendor and the Purchaser) immediately
after the execution of this Agreement.

4.2



At Completion:

(a)



the Vendor shall do or procure the carrying out of all those things listed in
paragraph ‎1 of ‎Schedule 2;  

(b)



the Purchaser shall do or procure the carrying out of all those things listed in
paragraph ‎2 of ‎Schedule 2;  

(c)



the parties shall procure that:

(i)



board resolutions and shareholder resolutions, if required, of each Group
Company are passed:

(A)



in the case of the Company, solely:

(I)



approving the Change of Ownership, the issuance of share certificates in the
name of the Purchaser and the registration in the books of the Company of the
Purchaser as the registered owner of the Shares; and

(II)



approving the change of name of the Company to “Nakilat Maritime Corporation”;

(B)



accepting the resignations of the officers of such Group Company as are referred
to in paragraphs ‎1.1(d) and ‎2.1(b)(v) of ‎Schedule 2;  

(C)



accepting the appointment of the following as the officers of each Group
Company:

(I)



Abdullah Al-Sulaiti – Director / President;

(II)



Rashid Al Marri – Director / Vice President;

(III)



Bader Al Mulla – Director; and

(IV)



Mohammed Al Khabi – Director, and

(D)



approving the entry into any documents required to be entered into in connection
with the transactions contemplated by this Agreement;








(ii)



each applicable Group Company duly executes:

(A)



a counterpart of the deed of amendment in respect of the applicable Charter
Agreement, as duly executed by the Charterer;

(B)



a counterpart of the deed of amendment and restatement in respect of the
applicable Ship Management Agreement, as duly executed by Nakilat Shipping
(Qatar) Limited; and

(C)



a counterpart of the deed of amendment and restatement in respect of the
Accounting and Financial Services Agreement, as duly executed by Nakilat
Shipping (Qatar) Limited;

(iii)



a notification of the Change of Ownership is immediately delivered to:

(A)



the Agent and the Security Trustee under each of the Senior Facilities Agreement
and the Junior Facilities Agreement; and

(B)



the Charterer;

(iv)



Qatar Gas Transport Company Limited (Nakilat) duly executes a counterpart of the
deed of amendment in respect of each of the four guarantees granted by it in
favour of the Charterer, as duly executed by the Charterer; and

(v)



a copy of:

(A)



each deed of amendment in respect of each of the guarantees granted by Qatar Gas
Transport Company Limited (Nakilat), in favour of the Charterer duly executed by
each of the Charterer and Qatar Gas Transport Company Limited (Nakilat); and

(B)



each deed of amendment in respect of each Charter Agreement duly executed by
each of the Charterer and the applicable Subsidiary,

is immediately delivered to the Charterer.

4.3



Without prejudice to any other rights and remedies the parties may have, neither
the Vendor or the Purchaser shall be obliged to complete the sale and purchase
of any of the Shares unless the sale and purchase of all of the Shares is
completed simultaneously.

5.



WARRANTIES

5.1



The Vendor represents and warrants to the Purchaser as at the date of this
Agreement that:

(a)



The Vendor is duly incorporated and validly existing in good-standing under the
Laws of its country of incorporation.

(b)



The Vendor has taken all necessary action and has all requisite power and
authority to enter into and perform this Agreement in accordance with its terms.








(c)



This Agreement constitutes (or shall constitute when executed) valid, legal,
binding and enforceable obligations on the Vendor.

(d)



The execution and delivery of this Agreement by the Vendor and the performance
of and compliance with its terms and provisions will not conflict with or result
in a breach of, or constitute a default under, the constitutional documents of
the Vendor, any agreement or instrument to which the Vendor is a party or by
which it is bound, other than the SHA, or any Law, order or judgment that
applies to or binds the Vendor or any of its property.

(e)



No consent, action, approval or authorisation of, and no registration,
declaration, notification or filing is required to be obtained, or made, by the
Vendor to authorise the execution or performance of this Agreement.

(f)



The Shares constitute the whole of the allotted and issued shares of the Company
owned by the Vendor or any of its Affiliates.

(g)



The Vendor is the sole legal and beneficial owner of the Shares and the Shares
are fully paid up and free from all Encumbrances and the Vendor is entitled to
transfer the full ownership of the Shares on the terms set out in this
Agreement, subject to the terms of the SHA.

5.2



The Vendor acknowledges that the Purchaser is entering into this Agreement on
the basis of and in express reliance on the Vendor Warranties.

5.3



Each of the Vendor Warranties is separate and independent and, unless otherwise
specifically provided, shall not be restricted or limited by reference to any
other representation, warranty or term of this Agreement.

5.4



The Purchaser represents and warrants to the Vendor as at the date of this
Agreement that:

(a)



The Purchaser is duly incorporated and validly existing in good-standing under
the Laws of its country of incorporation.

(b)



The Purchaser has taken all necessary action and has all requisite power and
authority to enter into and perform this Agreement in accordance with its terms.

(c)



This Agreement constitutes (or shall constitute when executed) valid, legal,
binding and enforceable obligations on the Purchaser.

(d)



The execution and delivery of this Agreement by the Purchaser and the
performance of and compliance with its terms and provisions will not conflict
with or result in a breach of, or constitute a default under, the constitutional
documents of the Purchaser, any agreement or instrument to which the Purchaser
is a party or by which it is bound, other than the SHA, or any Law, order or
judgment that applies to or binds the Purchaser or any of its property.

(e)



No consent, action, approval or authorisation of, and no registration,
declaration, notification or filing is required to be obtained, or made, by the
Purchaser to authorise the execution or performance of this Agreement.








6.



LIMITATIONS ON VENDOR LIABILITY

6.1



The aggregate liability of the Vendor in respect of all Claims shall not exceed
the Consideration, plus any reasonable legal costs incurred by the Purchaser in
enforcing its rights under this Agreement.

6.2



The Vendor shall not be liable in respect of any Claim unless the Purchaser has
given notice in writing of such Claim to the Vendor within 12 months of the
Completion Date, including a summary of the nature of the Claim as far as it is
known to the Purchaser and the amount claimed.

6.3



For the purposes of this Clause ‎6, the liability of the Vendor in respect of a
Claim shall mean the amount in respect of the Claim for which the Vendor:

(a)



admits liability in writing; or

(b)



is found to be liable by a court of competent jurisdiction and the Vendor has no
right of appeal or is debarred by passage of time or otherwise from making an
appeal,

and the Vendor shall not be liable in respect of any contingent liability in
relation to any Claim unless and until such contingent liability becomes an
actual liability and is due and payable.

6.4



The Purchaser shall not be entitled to recover damages or obtain payment,
reimbursement, restitution or indemnity more than once in respect of the same
loss, regardless of whether more than one Claim arises in respect of it, and for
this purpose recovery by the Purchaser or any of the Group Companies shall be
deemed to be a recovery by each of them.

7.



INSURANCE CLAIMS

7.1



The Vendor and the Purchaser acknowledge that:

(a)



prior to and until Completion, each Group Company and its assets (including each
vessel owned by each Subsidiary) have been covered under group insurance
policies maintained by the Vendor (such policies the “Existing OSG Policies”);
and

(b)



on and after Completion each Group Company shall be solely responsible for
obtaining and maintaining insurance policies covering such person and its assets
(including each vessel owned by each Subsidiary).

7.2



The Vendor hereby agrees and acknowledges that to the extent any insurance claim
is made or any insurance proceeds are paid under any Existing OSG Policy to the
extent relating to any Group Company or to the assets of any Group Company, as a
result of damage or loss suffered by any Group Company or to the assets of any
Group Company, the proceeds of any such claims are the property of the
applicable Group Company.

7.3



To the extent that the Vendor receives any insurance proceeds pursuant to an
Existing OSG Policy that relate to damage or loss suffered by any Group Company
or to the assets of any Group Company, the Vendor shall immediately pay the
amount of such insurance proceeds directly to the applicable Group Company. Any
such insurance






proceeds received by the Vendor, pending their payment to the applicable Group
Company, shall be held on trust by the Vendor for the applicable Group Company.

7.4



The Vendor shall not take (and shall ensure that none of its Affiliates take)
any action that could reasonably be expected to result in any potential claim
under any Existing OSG Policy relating to any Group Company or to the assets of
any Group Company being rejected or invalidated.

7.5



The Vendor shall immediately notify the Purchaser and the applicable Group
Company to the extent that it receives any material correspondence in connection
with any Existing OSG Policy that could impact any Group Company or any existing
claims of any Group Company.

7.6



The Vendor shall provide any assistance requested by the Purchaser or any Group
Company in pursuing any claim under any Existing OSG Policy or in collecting any
outstanding proceeds payable as a result of any such claim.

8.



CONFIDENTIALITY AND ANNOUNCEMENTS

8.1



Subject to Clause ‎8.4, each party:

(a)



shall treat as strictly confidential the existence and provisions of this
Agreement and the other Transaction Documents and the process of their
negotiation (the “Confidential Information”); and

(b)



shall not, except with the prior written consent of the other party (which shall
not be unreasonably withheld or delayed), make use of (save for the purposes of
performing its obligations under this Agreement) or disclose to any person
(other than in accordance with Clause ‎8.2) any Confidential Information.

8.2



Each party undertakes that it shall only disclose Confidential Information to
its Representatives and any person where it is reasonably required for the
purposes of performing its obligations under this Agreement (including those
under Clause ‎4.2) or any other Transaction Document and, in each case, only
where such recipients are informed of the confidential nature of the
Confidential Information and the provisions of this Clause ‎8 and instructed to
comply with this Clause ‎8 as if they were a party to it.

8.3



Subject to Clause ‎8.4, neither party shall make any announcement (including any
communication to the public, to any customers, suppliers or employees of any of
the Group Companies) concerning the subject matter of this Agreement without the
prior written consent of the other (which shall not be unreasonably withheld or
delayed).

8.4



Clauses ‎8.1,  ‎8.2 and ‎8.3 shall not apply if and to the extent that the party
using or disclosing Confidential Information or making such announcement can
demonstrate that:

(a)



such disclosure or announcement is required by Law or by any stock exchange or
any supervisory, regulatory, governmental or anti-trust body (including, for the
avoidance of doubt, any Tax Authority) having applicable jurisdiction; or

(b)



the Confidential Information concerned has come into the public domain other
than through its fault (or that of its Representatives) or the fault of any
person to






whom such Confidential Information has been disclosed in accordance with this
Clause ‎8.4.

8.5



The provisions of this Clause ‎8 shall survive termination of this Agreement or
Completion, as the case may be, and shall continue for a period of five years
from the date of this Agreement.

9.



FURTHER ASSURANCE

The Vendor shall, at its own cost, promptly execute and deliver all such
documents and do all such things and provide all such information and
assistance, as the Purchaser may from time to time reasonably require for the
purpose of giving full effect to the provisions of this Agreement and to secure
for the Purchaser the full benefit of the rights, powers and remedies conferred
upon it under this Agreement.

10.



ENTIRE AGREEMENT AND REMEDIES

10.1



This Agreement and the other Transaction Documents together set out the entire
agreement between the parties relating to the sale and purchase of the Shares
and, save to the extent expressly set out in this Agreement or any other
Transaction Document, supersede and extinguish any prior drafts, agreements,
undertakings, representations, warranties, promises, assurances and arrangements
of any nature whatsoever, whether or not in writing, relating thereto.  This
Clause ‎10 shall not exclude any liability for or remedy in respect of
fraudulent misrepresentation.

10.2



The rights, powers, privileges and remedies provided in this Agreement are
cumulative and not exclusive of any rights, powers, privileges or remedies
provided by Law.

11.



POST-COMPLETION EFFECT OF AGREEMENT

11.1



Notwithstanding Completion:

(a)



each provision of this Agreement and any other Transaction Document not
performed at or before Completion but which remains capable of performance;

(b)



the Vendor Warranties and the Purchaser Warranties; and

(c)



all covenants, indemnities and other undertakings and assurances contained in or
entered into pursuant to this Agreement or any other Transaction Document,

will remain in full force and effect and, except as otherwise expressly
provided, without limit in time.

12.



WAIVER AND VARIATION

12.1



A failure or delay by a party to exercise any right or remedy provided under
this Agreement or by Law, whether by conduct or otherwise, shall not constitute
a waiver of that or any other right or remedy, nor shall it preclude or restrict
any further exercise of that or any other right or remedy.  No single or partial
exercise of any right or remedy provided under this Agreement or by Law, whether
by conduct or otherwise, shall preclude or restrict the further exercise of that
or any other right or remedy.

12.2



A waiver of any right or remedy under this Agreement shall only be effective if
given in writing and shall not be deemed a waiver of any subsequent breach or
default.








12.3



No variation or amendment of this Agreement shall be valid unless it is in
writing and duly executed by or on behalf of all of the parties to this
Agreement.  Unless expressly agreed, no variation or amendment shall constitute
a general waiver of any provision of this Agreement, nor shall it affect any
rights or obligations under or pursuant to this Agreement which have already
accrued up to the date of variation or amendment and the rights and obligations
under or pursuant to this Agreement shall remain in full force and effect except
and only to the extent that they are varied or amended.

13.



INVALIDITY

Where any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the Laws of any jurisdiction then such
provision shall be deemed to be severed from this Agreement and, if possible,
replaced with a lawful provision which, as closely as possible, gives effect to
the intention of the parties under this Agreement and, where permissible, that
shall not affect or impair the legality, validity or enforceability in that, or
any other, jurisdiction of any other provision of this Agreement.

14.



ASSIGNMENT

No person shall assign, transfer, charge or otherwise deal with all or any of
its rights under this Agreement nor grant, declare, create or dispose of any
right or interest in it.

15.



PAYMENTS

15.1



Any payment to be made pursuant to this Agreement shall be made to the bank
account notified by the payee to the payor by way of electronic transfer in
immediately available funds on or before the due date for payment.  Receipt of
such sum in such account on or before the due date for payment shall be a good
discharge by the payor of its obligation to make such payment.

15.2



Where any payment is made in satisfaction of a liability arising under this
Agreement it shall be an adjustment to the Consideration.

16.



NOTICES

16.1



Any notice or other communication given under this Agreement or in connection
with the matters contemplated herein shall, except where otherwise specifically
provided, be in writing in the English language, addressed as provided in Clause
‎16.2 and served:

(a)



by leaving it at the relevant address in which case it shall be deemed to have
been given upon delivery to that address;

(b)



if from or to any place by air courier, in which case it shall be deemed to have
been given two Business Days after its delivery to a representative of the
courier;

(c)



if from or to any place by pre-paid airmail, in which case it shall be deemed to
have been given five Business Days after the date of posting;

(d)



by facsimile, in which case it shall be deemed to have been given when
despatched subject to confirmation of uninterrupted transmission by a
transmission report; or

(e)



by e-mail, in which case it shall be deemed to have been given when despatched
subject to confirmation of delivery by a delivery receipt,








provided that in the case of sub-clauses ‎(d) and ‎(e) above any notice
despatched outside Working Hours shall be deemed given at the start of the next
period of Working Hours.

16.2



Notices under this Agreement shall be sent for the attention of the person and
to the address, fax number or e-mail address, subject to Clause ‎16.3, as set
out below:

For the Vendor:

Name:International Seaways, Inc.

For the attention of:Senior Vice President, Chief Financial Officer and
Treasurer

Address:c/o International Seaways Ship Management LLC

600 Third Avenue, 39th Floor

New York, New York 10016

Fax number:212-578-1832

E-mail address:jpribor@intlseas.com

with a copy to:

Name:International Seaways, Inc.

For the attention of:Senior Vice President, Chief Administrative Officer and
General Counsel

Address:c/o International Seaways Ship Management LLC

600 Third Avenue, 39th Floor

New York, New York 10016

Fax number:212-251-1180

E-mail address:jsmall@intlseas.com

 

For the Purchaser:

Name:Nakilat Marine Services Ltd.

For the attention of:Chief Commercial & Business Development Officer

Address:c/o Qatar Gas Transport Company Limited (Nakilat)

Shoumoukh Towers, Tower B, C-Ring Road

Doha, State of Qatar, PO Box 22271

Fax number:974-4448-3127

E-mail address:jstampe@qgtc.com.qa

with a copy to:

Name:Nakilat Marine Services Ltd.

For the attention of:General Counsel

Address:c/o Qatar Gas Transport Company Limited (Nakilat)

Shoumoukh Towers, Tower B, C-Ring Road

Doha, State of Qatar, PO Box 22271

Fax number:974-4448-3110

E-mail address:enewitt@qgtc.com.qa








16.3



Any party may notify the other party of any change to its address or other
details specified in Clause ‎16.2 provided that such notification shall only be
effective on the date specified in such notice or five Business Days after the
notice is given, whichever is later.

17.



COSTS

Except as otherwise provided in this Agreement, the costs arising out of or in
connection with the preparation, negotiation and implementation of this
Agreement and all other Transaction Documents shall be shared equally between
the parties.

18.



RIGHTS OF THIRD PARTIES 

A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.

19.



COUNTERPARTS

This Agreement may be executed in any number of counterparts.  Each counterpart
shall constitute an original of this Agreement but all the counterparts together
shall constitute but one and the same instrument.  This Agreement may be
executed by facsimile signature.

20.



GOVERNING LAW AND JURISDICTION

20.1



This Agreement and any non-contractual rights or obligations arising out of or
in connection with it shall be governed by and construed in accordance with the
Laws of England and Wales.

20.2



Any Dispute shall be referred to and finally resolved by arbitration under the
Arbitration Rules of the London Maritime Arbitrators’ Association terms current
at the time when proceedings are commenced (the “Rules”), which are deemed to be
incorporated by reference into this Clause ‎20.2 (save that any requirement in
the Rules to take account of the nationality of a person considered for
appointment as an arbitrator shall be disapplied and a person may be nominated
or appointed as an arbitrator (including as chairman) regardless of
nationality).  There shall be three arbitrators, two of whom shall be nominated
by the respective parties in accordance with the Rules and the third, who shall
be the Chairman of the tribunal, shall be nominated by the two party nominated
arbitrators within 14 days of the last of their appointments.  The seat, or
legal place, of arbitration shall be London, U.K..  The language to be used in
the arbitral proceedings shall be English.  Judgment on any award may be entered
in any court having jurisdiction thereover.

20.3



For the purposes of this Clause ‎20, “Dispute” means any dispute, controversy,
claim or difference of whatever nature arising out of, relating to, or having
any connection with this Agreement, including a dispute regarding the existence,
formation, validity, interpretation, performance or termination of this
Agreement or the consequences of its nullity and also including any dispute
relating to any non-contractual rights or obligations arising out of, relating
to, or having any connection with this Agreement.








Schedule 1






 

1 PARTICULARS OF THE COMPANY AND THE SUBSIDIARIES

Part 1








The Company

 

Company Name

OSG Nakilat Corporation

Registered Number

12174

Registered Address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960

Date and Place of Incorporation

October 15, 2004, Marshall Islands

Officers

Bader Al Mulla - President and Director

Jeffrey D. Pribor - Financial Director & Treasurer

Lois K. Zabrocky - Senior Vice President & Director

Shatha Al Emadi - Director

Fieke Nijland - Secretary

James D. Small- Assistant Secretary

Authorised Shares

2,000 registered shares without par value

Issued Shares

1,000 shares

Shareholders and Shares Held

Nakilat Marine Services Ltd. – 501 shares (Certificate No. 3)

International Seaways, Inc. – 499 shares (Certificate No. 5)

Accounting Reference Date

31 December

Auditors

KPMG

Tax Residence

Marshall Islands

 

 

 

 

 

 

 

 








Part 2








The Subsidiaries

 

Company Name

Overseas LNG H1 Corporation

Registered Number

12175

Registered Address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960

Date and Place of Incorporation

October 15, 2004, Marshall Islands

Officers

Bader Al Mulla - President and Director

Jeffrey D. Pribor - Financial Director & Treasurer

Lois K. Zabrocky - Senior Vice President & Director

Shatha Al Emadi - Director

Fieke Nijland - Secretary

James D. Small- Assistant Secretary

Authorised Shares

500 registered shares without par value

Issued Shares

1 share

Shareholders

OSG Nakilat Corporation

Accounting Reference Date

31 December

Auditors

KPMG

Tax Residence

Marshall Islands

 

 

 

 

 

Company Name

Overseas LNG H2 Corporation

Registered Number

12176

Registered Address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960

Date and Place of Incorporation

October 15, 2004, Marshall Islands






Officers

Bader Al Mulla - President and Director

Jeffrey D. Pribor - Financial Director & Treasurer

Lois K. Zabrocky - Senior Vice President & Director

Shatha Al Emadi - Director

Fieke Nijland - Secretary

James D. Small- Assistant Secretary

Authorised Shares

500 registered shares without par value

Issued Shares

1 share

Shareholders and Shares Held

OSG Nakilat Corporation

Accounting Reference Date

31 December

Auditors

KPMG

Tax Residence

Marshall Islands

 

 

 

 

Company Name

Overseas LNG S1 Corporation

Registered Number

12177

Registered Address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960

Date and Place of Incorporation

October 15, 2004, Marshall Islands

Officers

Bader Al Mulla - President and Director

Jeffrey D. Pribor - Financial Director & Treasurer

Lois K. Zabrocky - Senior Vice President & Director

Shatha Al Emadi - Director

Fieke Nijland - Secretary

James D. Small- Assistant Secretary

Authorised Shares

500 registered shares without par value

Issued Shares

1 share

Shareholders and Shares Held

OSG Nakilat Corporation

Accounting Reference Date

31 December

Auditors

KPMG

Tax Residence

Marshall Islands






 

 

 

 

 

 

Company Name

Overseas LNG S2 Corporation

Registered Number

12178

Registered Address

Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960

Date and Place of Incorporation

October 15, 2004, Marshall Islands

Officers

Bader Al Mulla - President and Director

Jeffrey D. Pribor - Financial Director & Treasurer

Lois K. Zabrocky - Senior Vice President & Director

Shatha Al Emadi - Director

Fieke Nijland - Secretary

James D. Small- Assistant Secretary

Authorised Shares

500 registered shares without par value

Issued Shares

1 share

Shareholders and Shares Held

OSG Nakilat Corporation

Accounting Reference Date

31 December

Auditors

KPMG

Tax Residence

Marshall Islands








Schedule 2






 

2 COMPLETION OBLIGATIONS

1.



VENDOR’S OBLIGATIONS

1.1



At Completion the Vendor shall deliver to the Purchaser, or procure the delivery
to the Purchaser, of:

(a)



all documents, duly executed and/or endorsed where required, required to enable
title to all of the Shares to pass into the name of the Purchaser;

(b)



share certificates in respect of all of the Shares;

(c)



the original of any power of attorney, in Agreed Form, under which any document
to be delivered to the Purchaser under this paragraph ‎1 has been executed;

(d)



in respect of each Group Company, letters of resignation duly executed by: 

(i)



Jeffrey D. Pribor (Financial Director & Treasurer);

(ii)



Lois K. Zabrocky (Senior Vice President & Director); and

(iii)



James D Small (Assistant Secretary),

(e)



a counterpart of the termination agreement in respect of the SHA, in Agreed
Form, duly executed by the Vendor; and

(f)



a copy of a board resolution of the Vendor approving the sale of the Shares and
the execution by the Vendor of the Transaction Documents and any other documents
referred to in this Agreement.

2.



PURCHASER’S OBLIGATIONS

2.1



At Completion the Purchaser shall:

(a)



pay the Consideration to the Vendor as provided in Clause ‎3; and

(b)



deliver to the Vendor, or procure the delivery to the Vendor, of:

(i)



evidence, to the extent not previously provided, of:

(A)



the consent of the lenders, under each of the Senior Facilities Agreement and
the Junior Facilities Agreement, to the Change of Ownership, as evidenced by a
consent and amendment letter, in Agreed Form, duly executed by the Subsidiaries,
the Company, the Agent and the Security Trustee under each of the Senior
Facilities Agreement and the Junior Facilities Agreement; and

(B)



the consent of the Charterer to the Change of Ownership, pursuant to the terms
of each of the Charter Agreements as evidenced by a consent letter, in Agreed
Form, in respect of each Charter Agreement duly executed by the applicable
Subsidiary and the Charterer;

(ii)



a copy of a deed of release in respect of each of the four guarantees from each
of the Vendor and Overseas Shipholding Group, Inc. in favour of the Charterer,
duly executed by the Charterer;








(iii)



a copy of an acknowledgment of receipt from the Charterer of the fully executed
deeds of amendment in respect of each of the four guarantees granted by Qatar
Gas Transport Company Limited (Nakilat) in favour of the Charterer;

(iv)



the original of any power of attorney, in Agreed Form, under which any document
to be delivered to the Vendor under this paragraph ‎2 has been executed;

(v)



in respect of each Group Company, a letter of resignation duly executed by
Shatha Al Emadi (Director);

(vi)



a counterpart of the termination agreement in respect of the SHA, in Agreed
Form, duly executed by the Purchaser; and

(vii)



a copy of a board resolution of the Purchaser approving the purchase of the
Shares and the execution by the Purchaser of the Transaction Documents and any
other documents referred to in this Agreement.

 

 








This Agreement has been entered into on the date stated at the beginning of it.

 

International Seaways, Inc.

By:       /s/Lois K. Zabrocky

Name:  Lois K. Zabrocky

Title:    President

 

 

Nakilat Marine Services Ltd.

By:       /s/Abdullah Al-Sulaiti

Name:  Abdullah Al-Sulaiti

Title:    Attorney-In-Fact

 

 



